ITEMID: 001-84961
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SIDNEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Rait Maruste;Snejana Botoucharova;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1959 and resides in the village of Blagodatne, Donetsk region, Ukraine.
5. In April 2004 the applicant instituted proceedings in the Volnovakhskyy District Court against his employer, the Donetskugol State Mining Company (ДП «Донецьквугілля»), for different payments due to him. On 22 June 2004 the court awarded the applicant 38,524.28 Ukrainian hryvnas (UAH) (рішення Волновахського районного суду).
6. In September 2004 the Voroshylovskiy District Bailiffs' Service of Donetsk (відділ державної виконавчої служби Ворошиловського районного управління юстиції м. Донецька) initiated enforcement proceedings.
7. In December 2004 the applicant instituted proceedings in the Voroshylovskyy District Court of the Donetsk Region against the Bailiffs' Service for the non-enforcement of the judgment in his favour. On 5 April 2005 the court found for the applicant and ordered the Bailiffs' Service to enforce the judgment in question.
8. Between August 2005 and March 2006 the judgment of 22 June 2004 was enforced in full.
9. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
